UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 12-2330


MILLIS STOKES,

                 Plaintiff - Appellant,

          v.

COMMONWEALTH OF VIRGINIA DEPARTMENT OF CORRECTIONS,

                 Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.      Robert E. Payne, Senior
District Judge. (3:10-cv-00370-REP-MHL)


Submitted:   February 22, 2013             Decided:   February 28, 2013


Before WILKINSON, NIEMEYER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Millis Stokes, Appellant Pro Se.            Gregory Clayton Fleming,
Senior Assistant Attorney General,          Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Millis   Stokes       appeals     the   district     court’s      order

adopting the recommendation of the magistrate judge and granting

summary judgment to his former employer, the Commonwealth of

Virginia Department of Corrections (“VDOC”), on his civil action

under Title VII of the Civil Rights Act of 1964, as amended

(“Title VII”), 42 U.S.C.A. §§ 2000e to 2000e-17 (West 2003 &

Supp. 2012).      On appeal, Stokes challenges the district court’s

grant of summary judgment to VDOC on his claims under Title VII

for   retaliation      based   on    VDOC’s     failure   to   rehire    him.      We

affirm.

              We review a district court’s grant of summary judgment

de    novo,    drawing     reasonable      inferences     in     the   light    most

favorable to the non-moving party.                    PBM Prods., LLC v. Mead

Johnson & Co., 639 F.3d 111, 119 (4th Cir. 2011).                            Summary

judgment is proper “if the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to

judgment as a matter of law.”                  Fed. R. Civ. P. 56(a).           “Only

disputes over facts that might affect the outcome of the suit

under   the    governing    law     will   properly     preclude   the   entry     of

summary judgment.”         Anderson v. Liberty Lobby, Inc., 477 U.S.

242, 248 (1986).         To withstand a motion for summary judgment,

the non-moving party must produce competent evidence to reveal

the existence of a genuine issue of material fact for trial.

                                           2
See Thompson v. Potomac Elec. Power Co., 312 F.3d 645, 649 (4th

Cir.     2002)    (“Conclusory      or    speculative           allegations       do     not

suffice, nor does a mere scintilla of evidence in support of

[the     non-moving      party’s]    case.”          (internal       quotation         marks

omitted)).

            Title     VII    prohibits    an    employer        from     discriminating

against    any    “applicants      for    employment        .    .   .       because   [the

employee] has opposed any practice made an unlawful employment

practice by [Title VII], or because [the employee] has made a

charge, testified, assisted, or participated in any manner in an

investigation,      proceeding,      or    hearing”        under     Title      VII.     42

U.S.C.A. § 2000e-3(a).            Absent direct evidence of intentional

discrimination, claims under Title VII are analyzed under the

burden-shifting       framework      established           in    McDonnell        Douglas

Corp. v. Green, 411 U.S. 792, 802-07 (1973).                           To establish a

prima     facie    case      of   retaliation,         a    plaintiff          must    show

“(1) engagement in a protected activity; (2) adverse employment

action; and (3) a causal link between the protected activity and

the employment action.”           Coleman v. Md. Ct. of Appeals, 626 F.3d

187, 190 (4th Cir. 2010).

            If a plaintiff establishes his prima facie case, the

burden    shifts    to      the   employer      to    articulate         a    legitimate,

nondiscriminatory        reason    for    its   actions.           McDonnell      Douglas

Corp., 411 U.S. at 802-03.           Once the employer comes forward with

                                          3
such a reason, “the burden reverts to the plaintiff to establish

that the employer’s non-discriminatory rationale is a pretext

for intentional discrimination.”             Heiko v. Colombo Sav. Bank,

F.S.B., 434 F.3d 249, 258 (4th Cir. 2006).               This “final pretext

inquiry merges with the ultimate burden of persuading the court

that     the    plaintiff     has     been   the     victim    of    intentional

discrimination, which at all times remains with the plaintiff.”

Merritt v. Old Dominion Freight Line, Inc., 601 F.3d 289, 294

(4th     Cir.    2010)    (internal     quotation     marks    and   alteration

omitted).

               After review of the record and the parties’ briefs, we

conclude that the district court did not err in granting summary

judgment to VDOC.           Assuming, as the district court did, that

Stokes made a prima facie showing of retaliation, he fails to

demonstrate that VDOC’s non-discriminatory reasons for refusing

to rehire him were a pretext for retaliation.                 Stokes challenges

VDOC’s procedure in processing his employment applications and

inquiring into his personnel record.               Stokes fails to establish,

however, that VDOC based its refusal to rehire him on anything

other than the ineligibility notation present in his record.

Stokes also asserts on appeal that he has been eligible for

rehire since February 2003.            The district court concluded that

Stokes     failed    to    substantiate      this    claim    with   admissible

evidence.       We find no basis to disturb this determination.              We

                                         4
therefore conclude that Stokes has failed to demonstrate that

VDOC’s legitimate, non-discriminatory reasons for declining to

rehire him were a pretext for retaliation.

           Accordingly, we affirm the district court’s judgment.

We   dispense   with   oral   argument   because    the   facts   and   legal

contentions     are   adequately   presented   in   the   materials     before

this court and argument would not aid the decisional process.



                                                                   AFFIRMED




                                     5